DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/22/2019.
Claims 1-20 present for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a process for controlling an intelligent device which can be interpreted as mental processes.
Independent claims 1 and 20, recites an abstract idea because, under its broadest reasonable interpretation, the acquiring, generating, and generating steps which are mental steps, and the rest of limitation does not integrate the inventive concept into a practical application: the transmitting step is a method of organizing human activity.
The acquiring, generating, and generating steps in the independent claims are considered as mental processes.  “acquiring source data related to a user” can be practically performed in the human mind because a person can overhear conversation or look at messages, mails, address book, or album that are related to a user, “based on the source data, generating a cluster that is related to recommending a service” can be practically performed in the human mind because a person can process the acquired information and memorize the acquired information and determine recommendation based on the acquired information, and “based on the cluster, generating the profile of the user” can be practically performed in the human mind because a person can perform the analysis on acquired information of the user in mind to profile the user.  Accordingly, the claim recites an abstract idea (step 2A, prong one).
The transmitting step in the independent claims is considered as Certain Methods of Organizing Human Activity.  “transmitting the profile of the user to a server that is configured to recommend the service to the user based on the profile of the user” can be done as a person giving the profiling information to another user to recommend service to the user.  Accordingly, the claim recites an abstract idea (step 2A, prong one).
This judicial exception is not integrated into a practical application.  In particular, the other intendent claims recite “an intelligent device comprising a memory; a display; and a processor”.  The limitations are just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because acquiring data related to a user, generating a profile of the user, and transmitting the profile to a server for service recommendation is an abstract idea, and performing the steps at a computer system is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea.  The memory, display, and processor in the claim are recited at a high-level of generality (i.e., as a generic processor or computing device performing a generic computer function of acquiring data, generating user profile, and transmitting the user profile to a server) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea (Step 2A, prong two).  
The identified additional elements of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an invention concept.   As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor, memory, and display to perform the acquiring, generating, and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible (step 2B).  
Claim 3, recites the limitation “wherein, based on the profile of the user including data indicating whether the user has a child, the source data comprises application information, message information, or contact information of the intelligent device.”  However all these types of information can be performed among human and is viewed as mental processes without additional element which is not patent eligible.
Claim 4, recites the limitation “wherein the cluster comprises (i) a usage time of an application used by the user having a child, and (ii) text information related to the user having the child.” This information can be viewed/sorted/memorized by human which is viewed as mental processes without additional element which is not patent eligible.
Claim 5, recites the limitation “wherein, based on the profile of the user including data indicating whether the user is married, the source data comprises application information, message information, or contact information of the intelligent device.”  A message information could be conversation overheard by the human or letters read by the human, which is viewed as mental processes without additional element which is not patent eligible.
Claim 6, recites the limitation “wherein the cluster comprises (i) a usage time of an application used by a user having a child, (ii) text information related to the user having the child, and (iii) a marriage-related keyword.”  This information can be viewed/sorted/memorized/analyzed by human which is viewed as mental processes without additional element which is not patent eligible
Claim 7, recites the limitation “wherein the marriage-related keyword comprises a male marriage-related keyword and a female marriage-related keyword.”  The marriage-related keyword could be conversation overheard by the human or letters read by the human, which is viewed as mental processes without additional element which is not patent eligible.
Claim 8, recites the limitation “based on (i) the application information, (ii) the message information, and (iii) the contact information of the intelligent device, determining whether the user has a child; and based on the contact information having the marriage-related keyword, determining whether the user is married.”  This does not change the analysis above, as this does not provide significantly more than analyzing information and profiling the user, which is viewed as mental processes without additional element which is not patent eligible. 
Claim 9, recites the limitation “based on the contact information having the male marriage-related keyword, determining whether the user is a married man.”  This does not change the analysis above, as this does not provide significantly more than analyzing contact information and determining whether the user is a married man, which is viewed as mental processes without additional element which is not patent eligible.
Claim 10, recites the limitation “based on the profile of the user including data indicating whether the user has a pet, the source data comprises information on an image.”  This does not change the analysis above, as this does not provide significantly more than looking and analyzing an image and determining whether the user has a pet, which is viewed as mental processes without additional element which is not patent eligible.
Claim 11, recites the limitation “wherein the cluster comprises information related to an image (i) generated within a preset period and (ii) related to the pet.”  This information can be viewed/sorted/memorized/analyzed by human which is viewed as mental processes without additional element which is not patent eligible.
Claim 12, recites the limitation “based on the cluster, determining whether the image is generated through a terminal of the user, and determining whether a location where the image is generated is located within a predetermined range of a home location of the user.”  This information can be viewed/sorted/memorized/analyzed by human which is viewed as mental processes without additional element which is not patent eligible.
Claim 16, recites the limitation “wherein, based on the profile of the user including data indicating whether the user is a university student or an employee, the source data comprises application information or message information of the intelligent device.”  This does not change the analysis above, as this does not provide significantly more than looking and analyzing message information and determining whether the user is a university student or an employee, which is viewed as mental processes without additional element which is not patent eligible.
Claim 17, recites the limitation “based on the message information, determining whether a salary-related text is included in the message information; and based on the application information, determining whether an application used by the user is an application used by university students or employees.”  This does not change the analysis above, as this does not provide significantly more than reading and analyzing information for profiling a user, which is viewed as mental processes without additional element which is not patent eligible.
Claim 18, recites the limitation “wherein, based on the profile of the user including data indicating a store most frequently visited by the user, the source data comprises payment-related message information or payment information of a payment-related application.”  Payment-related message information or payment information of a payment-related application could be conversation overhead by the human or credit card statements/receipts viewed by the human, which is viewed as mental processes without additional element which is not patent eligible.
Claim 19, recites the limitation “wherein, based on the profile of the user including data indicating a gender of the user, the source data comprises voice data and contact information acquired from a voice recognition application of the intelligent device.”  This does not change the analysis above, as this does not provide significantly more than analyzing voice data of a user and profiling the user, which is viewed as mental processes without additional element which is not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 3, the claim limitation recites “based on the profile of the user including data indicating whether the user has a child, the source data comprises application information, message information, or contact information of the intelligent device” in lines 1-3, which renders the claim vague and indefinite.  The examiner views the claim as “the profile of the user including data indicating whether the user has a child, the source data comprises application information, message information, or contact information of the intelligent device”.
Regarding claim 5, the claim limitation recites “based on the profile of the user including data indicating whether the user is married, the source data comprises application information, message information, or contact information of the intelligent device” in lines 1-3, which renders the claim vague and indefinite.  The examiner views the claim as “the profile of the user including data indicating whether the user is married, the source data comprises application information, message information, or contact information of the intelligent device”.
Regarding claim 10, the claim limitation recites “wherein, based on the profile of the user including data indicating whether the user has a pet, the source data comprises information on an image” in lines 1-2, which renders the claim vague and indefinite.  The examiner views the claim as “wherein the profile of the user including data indicating whether the user has a pet, the source data comprises information on an image”.
Regarding claim 13, the claim limitation recites “wherein, based on the profile of the user including data indicating a means of transportation most frequently used by the user, the source data comprises a record of usage of a short range radio of the intelligent device and time information indicating a time that the user walks commuting” in lines 1-4, which renders the claim vague and indefinite.  The examiner views the claim as “wherein the profile of the user including data indicating a means of transportation most frequently used by the user, the source data comprises a record of usage of a short range radio of the intelligent device and time information indicating a time that the user walks commuting”.
Regarding claim 16, the claim limitation recites “wherein, based on the profile of the user including data indicating whether the user is a university student or an employee, the source data comprises application information or message information of the intelligent device” in lines 1-3, which renders the claim vague and indefinite.  The examiner views the claim as “wherein the profile of the user including data indicating whether the user is a university student or an employee, the source data comprises application information or message information of the intelligent device”.
Regarding claim 18, the claim limitation recites “wherein, based on the profile of the user including data indicating a store most frequently visited by the user, the source data comprises payment-related message information or payment information of a payment-related application” in lines 1-3, which renders the claim vague and indefinite.  The examiner views the claim as “wherein the profile of the user including data indicating a store most frequently visited by the user, the source data comprises payment-related message information or payment information of a payment-related application”.
Regarding claim 19, the claim limitation recites “wherein, based on the profile of the user indicating data indicating a gender of the user, the source data comprises voice data and contact information acquired from a voice recognition application of the intelligent device” in lines 1-3, which renders the claim vague and indefinite.  The examiner views the claim as “wherein the profile of the user indicating a gender of the user, the source data comprises voice data and contact information acquired from a voice recognition application of the intelligent device”.
Claim 20 recites the limitation “the profile of the user” in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal-Israel (US 2017/0186044 A1) in view of Hartlaub (US 2018/0189282 A1).
Regarding claim 1, Tal-Israel discloses 
A method for controlling an intelligent device, the method comprising:
	acquiring source data (visual content) related to a user (page 2, [0020], lines 2-5: profiling a user based on visual content stored in the user’s device; & page 11, [0102], lines 11-15: images are analyzed immediately after they are acquired by the user);
	based on the source data, having a cluster (a bank of images, videos, or any other visual content) that is related to recommending a service (page 5, [0047]: providing personalized content based on user’s visual content) (page 1, [0004], lines 7-10: use a model received from a server to identify visual features in visual content stored in a computing device of a user);
	based on the cluster, generating the profile of the user (page 2, [0020], lines 2-5: profiling a user based on visual content stored in the user’s device; & page 4, [0040], lines 1-6: generate a profile of the user based on the abstract data); and
	transmitting the profile of the user to a server that is configured to recommend the service (select content to be provided to the user) to the user based on the profile of the user (page 7, [0071], lines 4-8: LPU, or any other unit or entity, provides the profile to a 3rd party that may use the profile in order to select content to be provided to the user).

Tal-Israel does not explicitly disclose 
generating a cluster.

However, Hartlaub discloses 
generating a cluster (page 3, [0027], lines 5-10: aggregate behavioral trait information and other user-specific information);
based on the cluster, generating the profile of the user (page 3, [0027], lines 5-10: apply to a machine-learning model to create and develop a user-specific, learned user profile that reflects at least some of the characteristics).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Hartlaub to Tal-Israel because Tal-Israel discloses profiling user based on video stored in the user’s device and user profile includes gender of a user (page 2, [0020] & page 5, [0051]) and Hartlaub further suggests aggregating behavior trait information and other user-specific information and apply to a machine-learning model to create a user profile (page , [0027]).
One of ordinary skill in the art would be motivated to utilize the teachings of Hartlaub in the Tal-Israel system in order to generate a more accurate user profile by aggregating variety of user information.

Regarding claim 2, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel and Hartlaub further disclose 
generating a feature value using the cluster (Tal-Israel: page 3, [0031]: abstract features and/or abstract data elements vector include abstract data values; [0034]: calculate a value that associates an object or feature with time or frequency);
	providing the feature value as an input to a learned artificial neural network model (machine-learning model) (Hartlaub: page 3, [0027], lines 5-10: aggregating behavioral trait information and other user-specific information and apply to a machine-learning model to create and develop a user-specific, learned user profile that reflects at least some of the characteristics); and
	receiving, from the learned artificial neural network model, the profile of the user (Hartlaub: page 3, [0027], lines 5-10: apply to a machine-learning model to create and develop a user-specific, learned user profile that reflects at least some of the characteristics).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel further discloses
based on the profile of the user including data indicating whether the user has a child (page 5, [0052], lines 9-13: based on the frequency of appearance of the same three children and same dog in images of the user, taken at a location identified as “home”, a user profile includes data that indicates, or reflects, that the user has a dog and has three children), the source data comprises application information (images of the user), message information (page 4, [0037]: visual content includes images or videos taken or captured by a user when using user computing device, images and video content received by user computing device from any source, e.g., from a social network, by electronic mail (email), via an instant messaging application), or contact information of the intelligent device.

Regarding claim 4, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 3.  Tal-Israel and Hartlaub further disclose
the cluster comprises (i) a usage time of an application used by the user having a child (Hartlaub: page 5, [0051]: information about the application used by a particular user, the time spent with each such application), and (ii) text information related to the user having the child (Tal-Israel: page 4, [0037]: visual content includes images or videos taken or captured by a user when using user computing device, images and video content received by user computing device from any source, e.g., from a social network, by electronic mail (email), via an instant messaging application).

Regarding claim 5, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel further discloses
based on the profile of the user including data indicating whether the user is married (page 5, [0053], lines 3-10: a profile is updated to reflect that the user is in married if the same companion person appears in a large number of images that also include the user), the source data comprises application information, message information (page 4, [0037]: visual content includes images or videos taken or captured by a user when using user computing device, images and video content received by user computing device from any source, e.g., from a social network, by electronic mail (email), via an instant messaging application), or contact information of the intelligent device.

Regarding claim 10, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel further discloses
based on the profile of the user including data indicating whether the user has a pet, the source data comprises information on an image (page 5, [0052], lines 9-13: based on the frequency of appearance of the same three children and same dog in images of the user, taken at a location identified as “home”, a user profile includes data that indicates, or reflects, that the user has a dog and has three children).

Regarding claim 11, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 10.  Tal-Israel further discloses 
the cluster comprises information related to an image (i) generated within a preset period and (ii) related to the pet (page 5, [0052], lines 9-13: based on the frequency of appearance of the same three children and same dog in images of the user, taken at a location identified as “home”, a user profile includes data that indicates, or reflects, that the user has a dog and has three children).

Regarding claim 12, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 11.  Tal-Israel further discloses
based on the cluster, determining whether the image is generated through a terminal of the user (page 4, [0037]: visual content includes images or videos taken or captured by a user when using user computing device), and determining whether a location where the image is generated is located within a predetermined range of a home location of the user (page 5, [0052], lines 9-13: based on the frequency of appearance of the same three children and same dog in images of the user, taken at a location identified as “home”, a user profile includes data that indicates, or reflects, that the user has a dog and has three children).

Regarding claim 16, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel further discloses 
based on the profile of the user including data indicating whether the user is a university student or an employee (page 5, [0051], lines 1-3: a profile includes any information characterizing or describing a user; & page 8, [0080], lines 8-14: occupation), the source data comprises application information or message information of the intelligent device (page 4, [0037]: visual content includes images or videos taken or captured by a user when using user computing device, images and video content received by user computing device from any source, e.g., from a social network, by electronic mail (email), via an instant messaging application).

Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal-Israel in view of Hartlaub, and further in view of Song et al. (US 2016/0182676 A1), hereinafter Song.
Regarding claim 6, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 5.  Tal-Israel and Hartlaub further discloses
the cluster comprises (i) a usage time of an application used by a user having a child (Hartlaub: page 5, [0051]: information about the application used by a particular user, the time spent with each such application), (ii) text information related to the user having the child (Tal-Israel: page 4, [0037]: visual content includes images or videos taken or captured by a user when using user computing device, images and video content received by user computing device from any source, e.g., from a social network, by electronic mail (email), via an instant messaging application).

Tal-Israel and Hartlaub do not explicitly disclose 
(iii) a marriage-related keyword.

However, Song discloses 
(iii) a marriage-related keyword (page 4, [0052], lines 13-20: in the case of estimating whether the user is married, the electronic device extracts words such as father-in-law of one’s wife, mother-in-law of one’s wife, father, mother, father-in-law of one’s husband, mother-in-law of one’s husband, sister-in-law of one’s wife, elder sister of one’s wife, younger brother of one’s husband, younger master, sister of one’s husband).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Song to Tal-Israel and Hartlaub because Tal-Israel and Hartlaub disclose profiling user based on video stored in the user’s device and user profile includes gender of a user (Tal-Israel: page 2, [0020] & page 5, [0051]) and Song further suggests extracting words from user device to determine whether the user is married (page 4, [0052]).
One of ordinary skill in the art would be motivated to utilize the teachings of Song in the Tal-Israel and Hartlaub system in order to generate a more accurate user profile by aggregating variety of information.

Regarding claim 7, Tal-Israel, Hartlaub, and Song disclose the method for controlling an intelligent device as described in claim 6.  Tal-Israel, Hartlaub, and Song further disclose 
the marriage-related keyword comprises a male marriage-related keyword and a female marriage-related keyword (Song: page 4, [0052], lines 13-20: in the case of estimating whether the user is married, the electronic device extracts words such as father-in-law of one’s wife, mother-in-law of one’s wife, father, mother, father-in-law of one’s husband, mother-in-law of one’s husband, sister-in-law of one’s wife, elder sister of one’s wife, younger brother of one’s husband, younger master, sister of one’s husband).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Regarding claim 8, Tal-Israel, Hartlaub, and Song disclose the method for controlling an intelligent device as described in claim 7.  Tal-Israel, Hartlaub, and Song further disclose
based on (i) the application information (images of the user), (ii) the message information (Tal-Israel: page 4, [0037]: visual content includes images or videos taken or captured by a user when using user computing device, images and video content received by user computing device from any source, e.g., from a social network, by electronic mail (email), via an instant messaging application), and (iii) the contact information of the intelligent device, determining whether the user has a child (Song: page 9, [0115]: words, indicating whether the user has children, such as obstetrics, pediatrics, kindergarten, day care center, and the like are extracted from words stored in the contact list of the user); and
	based on the contact information having the marriage-related keyword, determining whether the user is married (Song: page 8, [0111]: words, indicating the family relations are extracted from words stored in a contact list of the user; when words, indicating marriage, are extracted two or more, the user is estimated to be married).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 9, Tal-Israel, Hartlaub, and Song disclose the method for controlling an intelligent device as described in claim 8.  Tal-Israel, Hartlaub, and Song further disclose 
based on the contact information having the male marriage-related keyword, determining whether the user is a married man (Song: page 4, [0053], lines 10-15: when the number of extracted marriage relating words such as father-in-law of one’s wife, mother-in-law of one’s wife, sister-in-law of one’s wife, and the like is greater than or equal to a specific number in the case of estimating whether the user is married, the electronic device determines the user as being married; & page 8, [0110-0111]).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal-Israel in view of Hartlaub, and further in view of Kozak et al. (US 2012/0084151 A1), hereinafter Kozak, in view of Cha (US 2013/0260690 A1), and in view of Kurata et al. (US 2015/0365449 A1), hereinafter Kurata.
Regarding claim 13, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel and Hartlaub do not explicitly disclose 
based on the profile of the user including data indicating a means of transportation most frequently used by the user, the source data comprises a record of usage of a short range radio of the intelligent device and time information indicating a time that the user walks commuting.

However, Kozak disclose 
based on the profile of the user including data indicating a means of transportation most frequently used by the user (page 13, [0087], lines 21-30: determines the user’s location and stores this data in the profile and further analyze the location data to derive and store data representative of a transportation profile of the user, such as the most visited locations or routes taken most often, modes of transportation).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Kozak to Tal-Israel and Hartlaub because Tal-Israel and Hartlaub disclose profiling user based on video stored in the user’s device and user profile includes gender of a user (Tal-Israel: page 2, [0020] & page 5, [0051]) and Kozak further suggests profile of the user includes transportation data (page 13, [0087]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kozak in the Tal-Israel and Hartlaub system in order to generate a more accurate user profile by aggregating variety of information.

Tal-Israel, Hartlaub, and Kozak do not explicitly disclose 
the source data comprises a record of usage of a short range radio of the intelligent device and time information indicating a time that the user walks commuting.

However, Cha discloses 
the source data comprises a record of usage of a short range radio of the intelligent device (page 6, [0073], lines 4-7: the controller of mobile terminal stores and updates the connection history of Bluetooth devices).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Cha to Tal-Israel, Hartlaub, and Kozak because Tal-Israel, Hartlaub, and Kozak disclose profiling user based on video stored in the user’s device and user profile includes gender of a user (Tal-Israel: page 2, [0020] & page 5, [0051]) and Cha further suggests stores connection history of Bluetooth devices in mobile terminal (page 5, [0073]).
One of ordinary skill in the art would be motivated to utilize the teachings of Cha in the Tal-Israel, Hartlaub, and Kozak system in order to generate a more accurate user profile by aggregating variety of information.

Tal-Israel, Hartlaub, Kozak, and Cha do not explicitly disclose
time information indicating a time that the user walks commuting.

However, Kurata discloses 
	time information indicating a time that the user walks commuting (page 6, [0088], lines 7-14: a length of time spent walking, the number of steps, a length of time spent riding a train of a user).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Kurata to Tal-Israel, Hartlaub, Kozak, and Cha because Tal-Israel, Hartlaub, Kozak, and Cha disclose profiling user based on video stored in the user’s device (Tal-Israel: page 2, [0020] & page 5, [0051]) and Kurata further suggests generate behavior log display based on acquired behavior log of a user (page 6, [0088]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kurata in the Tal-Israel, Hartlaub, Kozak, and Cha system in order to generate a more accurate user profile by aggregating variety of information.

Regarding claim 14, Tal-Israel, Hartlaub, Kozak, Cha, and Kurata disclose the method for controlling an intelligent device as described in claim 13.  Tal-Israel, Hartlaub, Kozak, Cha, and Kurata further disclose 
the cluster comprises short range radio usage information indicating a device that is connected to the short range radio within a preset period based on device information that is set through a terminal of the user and that indicates a device to which the short range radio can connect (Cha: page 6, [0073], lines 4-7: the controller stores and updates the connection history of BLUETOOTH devices in the memory; & page 5, [0053]: detects a connectable BLUETOOTH device, determines whether there is any priority-registered BLUETOOTH device among the detected BLUETOOTH devices; [0055]when the controller determines that there is a priority-registered BLUETOOTH device among the detected BLUETOOTH devices, the controller connects with the highest-priority BLUETOOTH device using the BLUETOOTH module).  Therefore, the limitations of claim 14 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

Regarding claim 15, Tal-Israel, Hartlaub, Kozak, Cha, and Kurata disclose the method for controlling an intelligent device as described in claim 14.  Tal-Israel, Hartlaub, Kozak, Cha, and Kurata further disclose 
based on the short range radio usage information, determining whether the device is a car radio (Cha: page 2, [0036], lines 18-22: the user connects a BLUETOOTH car kit mounted in the vehicle to the mobile terminal to use the car kit after boarding the vehicle); and
	based on the time information indicating the time that the user walks while commuting, determining whether the user walks for a preset time (Kurata: page 6, [0088], lines 7-14: a length of time spent walking, the number of steps, a length of time spent riding a train of a user).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal-Israel in view of Hartlaub, and further in view of Conmy et al. (US 7,120,628 B1), hereinafter Conmy, and in view of Deninno et al. (US 2018/0248889 A1), hereinafter Deninno.
Regarding claim 17,  Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 16.  Tal-Israel and Hartlaub do not explicitly disclose 
based on the message information, determining whether a salary-related text is included in the message information; and
	based on the application information, determining whether an application used by the user is an application used by university students or employees.

However, Conmy discloses 
based on the message information, determining whether a salary-related text is included in the message information (Col. 5, lines 63-Col. 6, lines 5: determine whether the messages contain the word “paycheck”).
	
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Conmy to Tal-Israel and Hartlaub because Tal-Israel and Hartlaub disclose user computing device receives visual content by electronic mail (email) (Tal-Israel: page 4, [0037]) and Conmy further suggests determine whether the messages contain a key word (Col. 5, lines 63-Col. 5, lines 5).
One of ordinary skill in the art would be motivated to utilize the teachings of Conmy in the Tal-Israel and Hartlaub system in order to identify message with required criteria efficiently.

Tal-Israel, Hartlaub, and Conmy do not explicitly disclose 
based on the application information, determining whether an application used by the user is an application used by university students or employees.

However, Deninno discloses 
based on the application information, determining whether an application used by the user is an application used by university students or employees (page 3, [0033]: a user role can be identified, determined and/or detected based on one or more identifiers of software applications that are installed on the user’s computing device).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Deninno to Tal-Israel, Hartlaub, and Conmy because Tal-Israel, Hartlaub, and Conmy disclose profiling user based on video stored in the user’s device and user profile includes information describing a user (Tal-Israel: page 2, [0020] & page 5, [0051]) and Deninno further suggests determine a user role based on identifiers of software applications that are installed on the user’s computing device (page 3, [0033]).
One of ordinary skill in the art would be motivated to utilize the teachings of Deninno in the Tal-Israel, Hartlaub, and Conmy system in order to generate a more accurate user profile by determine a user role.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal-Israel in view of Hartlaub, and further in view of Kneen et al. (US 2015/0006529 A1), hereinafter Kneen.
Regarding claim 18, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel and Hartlaub do not explicitly disclose 
based on the profile of the user including data indicating a store most frequently visited by the user, the source data comprises payment-related message information or payment information of a payment-related application.

However, Kneen discloses 
based on the profile of the user including data indicating a store most frequently visited by the user (page 2, [0028], lines 4-12: user profile is created including a wide variety of user activity data that is associated with the user account in the database, including purchase histories, merchants frequented), the source data comprises payment-related message information or payment information of a payment-related application (page 7, [0061]: use the user data collected and associated with the user account to create a profile for the user associated with the user account; based on shopping and purchase history associated with user payment activities).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Kneen to Tal-Israel and Hartlaub because Tal-Israel and Hartlaub disclose profiling user and user profile include habits of user (Tal-Israel: page 2, [0020] & page 5, [0051]) and Kneen further suggests user profile includes merchants frequented (page 2, [0028]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kneen in the Tal-Israel and Hartlaub system in order to improve user profiling system as suggested by Kneen (page 1, [0007]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal-Israel in view of Hartlaub, and further in view of Kim et al. (US 2016/0019887 A1), hereinafter Kim.
Regarding claim 19, Tal-Israel and Hartlaub disclose the method for controlling an intelligent device as described in claim 1.  Tal-Israel further discloses
based on the profile of the user including data indicating a gender of the user (page 5, [0051], lines 1-3: a profile includes any information characterizing or describing a user, e.g. age, gender, habits and so on), the source data comprises voice data (page 2, [0021], lines 15-19: visual content includes digital images or pictures, digital video clips).

Tal-Israel and Hartlaub do not explicitly disclose 
 contact information acquired from a voice recognition application of the intelligent device.

However, Kim discloses 
	content information acquired from a voice recognition application of the intelligent device (page 5, [0080]: the voice recognition device determines the gender of the user based on a voice signal received from the user).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Kim to Tal-Israel and Hartlaub because Tal-Israel and Hartlaub disclose profiling user based on video stored in the user’s device and user profile includes gender of a user (Tal-Israel: page 2, [0020] & page 5, [0051]) and Kim further suggests determine gender of the user based on a voice signal received from the user (page 5, [0080]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kim in the Tal-Israel and Hartlaub system in order to characterize the user accurately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pydynowski et al. (US 2019/0164176 A1).  Aggregate transaction data from various stores and identify stores that a user frequents based on the aggregated transaction data ([0054]).
Nagarajan et al. (US 2013/0297446 A1).  Receive user transaction history data from financial institution providing the program, determine which merchants the user may request ([0048]).
Kureshy et al. (US 9,715,395 B2).  Determine a user role based on a manner in which an application is installed.
Satish et al. (US 8,600,995 B1).  Determine a user’s role within an enterprise based on installed applications and files on the user’s computer.
Hajdu et al. (US 10,841,248 B1).  The list shows all currently connected Bluetooth devices, as well as other Bluetooth devices that were checked and previously connected, but which are not currently connected.
Ellis et al. (US 10,853,791 B1).  Assess the user’s transaction history and determine that the user makes frequent purchases at a particular grocery store.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
07/30/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447